Citation Nr: 1730132	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  05-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under the Montgomery GI-Bill Selected Reserves
(MGIB SR)(Chapter 1606) for reimbursement for licensing and certification tests, to include reimbursement for a Dale Carnegie course, Investment Company Products/Variable Contracts Representative (Investment Company) course and test, NASD-North Carolina licensing renewal fee, and a Society for Certified Senior Advisors (SCSA) course.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1982 from May 1988. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 letter or determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (hereinafter Agency of Original Jurisdiction (AOJ)).  Jurisdiction has since been transferred to the Buffalo, New York, Regional Processing Office.  The letter denied the Veteran educational benefits in the form of reimbursement for licensing and certification courses under Chapter 1606.  The Veteran timely appealed that issue. 
The Board notes that on the Veteran's May 2005 VA-Form 9, he elected to appear at a Board hearing before a Veterans Law Judge (VLJ), however he revoked that request in an August 2005 correspondence.  Thus, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2016). 
The case was previously before the Board in January 2009 and June 2012 when it was remanded for additional development.  That development has been completed, and the case may now be reviewed on the merits. 
The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  The Veteran is eligible for Chapter 1606 educational benefits. 

2.  Licensing and Certification tests became payable under the Montgomery GI-Bill-Selected Reserves Educational Assistance (Chapter 1606) for tests taken on or after January 6, 2006. 

3.  The criteria for reimbursement under Chapter 1606 educational assistance benefits for a Dale Carnegie course, Investment Company Products/Variable Contracts Representative (Investment Company) course and test, NASD-North Carolina licensing renewal fee, and an SCSA course are not met. 


CONCLUSION OF LAW

The criteria for entitlement to education benefits under the MGIB SR (Chapter 1606) for reimbursement for licensing and certification tests, to include reimbursement for a Dale Carnegie course, Investment Company Products/Variable Contracts Representative (Investment Company) course and test, NASD-North Carolina licensing renewal fee, and an SCSA course have not been met.  10 U.S.C. Chapter 1606 (2012); 38 U.S.C.A. §§ 34552(b), 3501(a)(5) (West 2014); Pub. L. 109-163, 119 Stat. 3140 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Educational Assistance

The Veteran has been found eligible for Chapter 1606 benefits.  He asserts he is entitled to reimbursement for licensing and certification tests, to include reimbursement for a Dale Carnegie course, Investment Company Products/Variable Contracts Representative (Investment Company) course and test, NASD-North Carolina licensing renewal fee, and an SCSA course. 

The Montgomery GI-Bill Selected Reserve (Chapter 1606 of Title 10 United
States Code) is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army Navy Air Force, Marne Corps and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program, and VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  Educational benefits are available to members of the Selected Reserve under Chapter 1606 Title 10 United States Code.  The evidence reflects that the Veteran is generally eligible for these benefits as a member of the United States Army Reserve who previously served on active duty and his eligibility has not been challenged.

VA will pay educational assistance to an eligible Veteran or service member while he or she is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  When an eligible Veteran or service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a).

Under the Veterans Benefits and Health Care Improvement Act of 2000, a "program of education" as defined in 38 U.S.C.A. §§ 3452(b) and 3501(a)(5) includes: 

"licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in accordance with section 3689 of this title."  Public Law 106-419, Section 122 (November 1, 2000). 

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b).  

VA failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1033(a).  

As the Veteran is seeking Montgomery GI Bill-Selected Reserve (MGIB-SR) or Chapter 1606 education benefits, the January 6, 2006, Congress enacted National Defense Authorization Act for Fiscal Year 2006 (NDAA), Pub. L. 109-163, 119 Stat. 3136 (2006), amended Section 539 to expand MGIB-SR benefits to include payment for licensing or certification tests.  Specifically, Congress added subsection (j) under § 16131 of Title 10, United States Code, to include payments for licensing or certification tests as described in § 3452(b) of Title 38, United States Code. 

VA will award educational assistance for the cost of a licensing or certification test only when the claimant takes such test: (i) while the test is approved under 38 U.S.C. chapter 36; (ii) while the Veteran is eligible for educational assistance under this subpart; and; (iii) no more than one year before the date VA receives a claim for reimbursement of the test.  38 C.F.R. § 21.7131(a)(2).  A claim under this regulation must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" means that all of the conditions listed in the provision must be met).  

Effective August 1, 2011, 38 U.S.C. § 3315 entitles those eligible to receive education benefits under Chapter 33 to receive payment for more than one licensing or certification test described in 38 U.S.C. § 3452(b).  Pub. L. No. 111-377, § 107(a),(c), 124 Stat. 4106, 4118 (2011).  Prior to this amendment, individuals were entitled to payment for only one licensing or certification test.  The C.F.R. still reflects this one-time payment, and has not been updated.  38 C.F.R. § 21.9665.  Payments may not exceed the lesser of the fee charged for the test, or $2000.  38 U.S.C. § 3315.   

The Board notes that pursuant to the June 2012 remand, the AOJ clarified which programs of education the Veteran sought reimbursement.  Additionally, the AOJ was directed to evaluate the characterization of said education program as to whether it was considered a course, or licensing or certification test, and determine the VA approval status of each. 

The AOJ sought the determination of VA's approval of these academic organizations from the VA Web Enhanced Approval Management System (WEAMS), the searchable database listing all organizations and programs of education approved for VA purposes to make these determinations.  

As the WEAMS system is not accessible to the Board, the Board relies on the presumption of regularity regarding the evidence compiled by the AOJ.  In this regard, the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the Veterans Service Center Manager and to other officials at the AOJ who were responsible for notifying the Veteran of the prior rating decision in connection with his claim for entitlement to educational assistance.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the AOJ). 

A review of the information submitted regarding the WEAMS evaluation demonstrated that the Dale Carnegie training is a course, and not considered a licensing and certification test per definition provided in Public Law 106-419, Section 122 (November 1, 2000), nor is it a VA approved course.  To that end, The Dale Carnegie Organization is an approved organization for VA purposes under Chapter 31, the Vocational Rehabilitation and Employment Program which approved leadership training for manager and sales advantage courses.  Further, the Veteran took the course from August 23, 2004, to November 18, 2004, which if it were considered a licensing or certification test would still be ineligible for reimbursement, due to the fact that it predates the January 6, 2006, date allowance of payment for licensing and certification tests for Reserve members. 

Following the aforementioned reasoning, the Series 6 Investment Company/Variable Contracts Limited Rep course offered by Dearborn Financial completed on February 12, 2004, is also a course, and not considered a licensing and certification test, nor is the organization approved for VA benefits under Chapter 31.  Conversely, the Investment Company/Variable Contracts Rep Series 6 examination taken on February 14, 2004, was found to be a test.  However, as the National Association of Securities Dealers (NASD) is not a VA approved organization, and the test was administered prior to January 6, 2006, it is not payable under Chapter 1606.  

As to the Uniform Securities Agent State Law Series 63 exam, offered by the North American Securities Administrators Association, the WEAMS found it is an approved test and organization per VA under 38 U.S.C.A. § 3452(b).  Nevertheless, as the Veteran sat for the examination on March 31, 2004, it precedes the January 6, 2006, date which licensing and certification test educational benefits became payable under Chapter 1606. 

The Veteran also seeks reimbursement for the NASD- North Carolina licensing renewal fee, from Woodmen Financial Services, which is not a VA approved organization.  Further, as the renewal fee is a fee, and not a license or certification test or course, the renewal fee is not payable under Chapter 1606. 

Lastly, the Certified Senior Advisor exam, offered by the Society of Certified Senior Advisors is an approved test and organization per VA under 38 U.S.C.A. § 3452(b).  However, because the Veteran sat for the examination from January 12, 2005, through January 15, 2005, prior to the January 6, 2006, authorization, reimbursement is unavailable. 

Based on the evidence of record, it can be concluded that none of the above for which the Veteran seeks reimbursement for, were approved for reimbursement by VA.  Under the applicable regulations for the Montgomery GI-Bill-Selected Reserves Educational Assistance, Chapter 1606 program, VA may only reimburse for tests that have been approved for educational assistance at the time the exam was taken, and not for the cost of certification classes or other associated expenses leading to licensing or certification.  Additionally, per Public Law 109-163 § 539, VA may only pay claims under Chapter 1606 for those tests taken on or after the date of enactment of the NDAA, January 6, 2006. 

In this regard, the claim must be denied, as all of the aforementioned were either not approved for payment of VA benefits or in the event it was, for example the Certified Senior Advisor Exam, or the series 63 exam, the test was taken prior to January 6, 2006, enactment date. 

Additionally, the Board has considered whether the organizations were presumptively VA approved by being a licensing or certification test offered by a State, or a political subdivision of a State.  38 U.S.C.A. § 3689(b)(B)(2).  However, this provision does not apply to the facts at hand. 

In summary, the Board is sympathetic to the Veteran's arguments and recognizes the expense he incurred in pursuing his program of education.  The Board, however, is bound by the law, as passed by Congress, which clearly provides that reimbursements for licensing and certification tests may only occur for an approved program of education, while the Veteran was eligible for educational assistance, and that the test was taken on or  after the effective date of the statute.  38 C.F.R. § 21.7131(a)(2); National Defense Authorization Act for Fiscal Year 2006, Pub. L. 109-163, 119 Stat. 3136 (2006). 

As the law pertaining to the Veteran's entitlement to these benefits is dispositive, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to education benefits under the MGIB SR (Chapter 1606) for reimbursement for licensing and certification tests, to include reimbursement for a Dale Carnegie course, Investment Company Products/Variable Contracts Representative (Investment Company) course and test, NASD-North Carolina licensing renewal fee, and an SCSA course is denied. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


